 1                                                        JS6

 2

 3

4

 5

6

 7

 8                         UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

1 1 BENITO BAUTISTA,                      Case No.: 2:18-cv-07528 MWF(KSx)
                                          Assigned to Hon. Michael W.Fitzgerald
12
              Plaintiff,                  r         ORDER DISMISSING
13      vs.                               DEFENDAN~ LOS TRES TOROS
                                          MEAT nRARKET WITH PREJUDICE
14                                        PURSUANT TO JOINT
                                          STIPULATION
15 LOS TRES TOROS MEAT MARKET;

16 and DOES 1 through 10,

17            Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                   [PROPOSED]ORDER
 1       Based on the stipulation of the parties and for good cause shown:
2       IT IS HEREBY ORDERED that Defendant LOS TRES TOROS MEAT
3 MARKET be dismissed with prejudice in the above-entitled action, each side to

4 waive costs and fees.

5

6        SO ORDERED.
7

8        DATED: (~'Z~ —I
9
                                                 United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             1
                                    [PROPOSED]ORDER
